DETAILED ACTION

The applicant amended claims 1, 2, 4-6, 10, 12-15, and 17-19 in the amendment received on 08-19-2022.

The applicant canceled claims 7, 16, and 20 in the amendment received on 08-19-2022.

The applicant canceled claims 21-23 in the amendment received on 08-19-2022.

The claims 1-6, 8-15, 17-19, and 21-23 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-6, 8-15, 17-19, and 21-23 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-6, 8-15, 17-19, and 21-23, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-14, 16, 17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maluk et al. (US 20160198223 A1) in view of Pacor et al. (US 20140150042 A1) in view of Basalamah et al. (US 20160093020 A1).

With respect to claim 1, Maluk teaches providing, by a computing device of a live streaming platform, an interactive user interface for viewing a broadcasted live streaming event, (i.e., section 0053 teaches platform for broadcasting; section 0068 teaches streaming).  Maluk teaches identifying, by the computing device, a sub-group of users from a group of users that are individually viewing the broadcasted live streaming event, the sub-group of users being identified as part of the sub-group based at least in part on respective attributes of the sub-group of users, (i.e., section 0050 teaches individual users grouped in virtual crowds and being placed based on attributes and preferences; section 0002 teaches customized groups which represent specific viewers or a sub-group).  Maluk teaches generating, by the computing device, a graphical representation for the sub-group depicting a combination of the sub-group of users, (i.e., fig. 11 and section 0137-0138 teaches graphical representation of a group).  Maluk teaches receiving, by the computing device via the interactive user interface, user input selecting the sub-group; and presenting, by the computing device via the interactive user interface, at least a portion of the graphical representation generated for the sub-group in accordance with receiving the user input selecting the sub-group, (i.e., section 0089 teaches user selection of a different group; section 0090 teaches representation being adapted based on user selection).  Maluk discloses the claimed subject matter as discussed above except obtaining, by the computing device from respective computing devices of sub-group of users of the sub-group, respective video feeds comprising corresponding images depicting a respective user of the sub-group of users.  However, Pacor teaches obtaining, by the computing device from respective computing devices of sub-group of users of the sub-group, respective video feeds comprising corresponding images depicting a respective user of the sub-group of users, (i.e., section 0027 teaches each end user may share different perspectives of the live event with other spectators which teaches images obtained from video feeds; section 0028 teaches it can include a replay; section 0027 teaches each end user may share different perspectives of the live event with other spectators which teaches images obtained from video feeds; section 0028 teaches it can include a replay) in order to automatically buffer and display video feeds associated with a live event or replays(abstract).  Therefore, based on Maluk in view of Pacor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pacor to the system of Maluk in order to automatically buffer and display video feeds associated with a live event or replays.  Maluk and Pacor discloses the claimed subject matter as discussed above except the graphical representation for the sub-group being generated based on combining the corresponding images obtained from the respective video feeds and depicting the respective users of the subgroup of users.  However, Basalamah teaches the graphical representation for the sub-group being generated based on combining the corresponding images obtained from the respective video feeds and depicting the respective users of the subgroup of users, (i.e., section 0051 teaches generating a group image with individual users pictures) in order to combine contributed images from a plurality of imaging devices on a network to create a combined image(abstract).  Therefore, based on Maluk in view of Pacor in view of Basalamah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Basalamah to the system of Maluk and Pacor in order to combine contributed images from a plurality of imaging devices on a network to create a combined image.

With respect to claim 2, Maluk teaches obtaining, by the live streaming platform, respective sound input from corresponding computing devices of a two or more users of the sub-group of users; generating, by the live streaming platform, collective audio outputs that comprises the respective sound input obtained from the corresponding computing devices of the two or more users of the sub-group to generate combined sound data; and playing, by the live streaming platform via the interactive user interface, the collective audio output comprising respective sound inputs obtained from the corresponding computing devices based at least in part on user input selecting the sub-group, (i.e., section 0048 teaches using sound including clapping and videos ).

With respect to claim 3, Maluk teaches receiving, via the interactive user interface, subsequent user input associated with the graphical representation, (i.e., section 0048 teaches other users receiving audience reactions). Maluk teaches presenting a different portion of the graphical representation generated for the sub-group based at least in part on the subsequent user input, (i.e., section 0048 teaches showing users videos and other audience reactions; see section 0089 and 0136 also).

With respect to claim 4, Maluk teaches presenting, via the interactive user interface, a visual representation of a volume of collective audio output generated from respective audio feeds provided by corresponding computing devices of the sub-group of users, (i.e., section 0048 teaches using sound including clapping and videos ).

With respect to claim 5, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 6, Maluk teaches wherein the respective attributes associated with the sub-group of users include at least one of: a location, a demographic, a familial relationship, an affiliation, or a physical attribute, (i.e., section 0086 teaches fields of interest or affiliations).

With respect to claim 8, Maluk teaches wherein the portion of the graphical representation is presented for a predetermined period of time in response to receiving the user input, (i.e., section 0010 teaches scheduled time or predetermined time).

With respect to claim 10,  Maluk teaches present, at the interactive user interface, a visual indicator provided by computing devices of the users of the sub-group, (i.e., section 0117-0118 and 0122 teaches changes to visual indicator based on level of reaction). Maluk teaches modify a size of the visual indicator based at least in part on changes to the volume corresponding to the collective sound output, (i.e., section 0089 and 0136 teaches zoom in on a group and marking a user as favorite and locks users or subgroup screen so that it doesn’t get replaced; section 0048 teaches using audience reactions visualizations including videos; section 0117-0118 and 0122 teaches changes to visual indicator based on level of reaction).  Maluk discloses the claimed subject matter as discussed above except indicating a volume corresponding to the collective sound output; generate a collective sound output based at least in part on combining at least two audio feeds provided by respective computing devices of the sub-group of users.  However, Pacor teaches indicating a volume corresponding to a collective sound output, (i.e., section 0068 teaches a sound volume of a crowd of spectators reaching a threshold).  Pacor teaches generate a collective sound output based at least in part on combining at least two audio feeds provided by respective computing devices of the sub-group of users, (i.e., section 0068 teaches a sound volume of a crowd of spectators reaching a threshold; section 0050 teaches multiplexing audio processors to create one data stream).  Therefore the limitations of claim 10 are rejected in the analysis and with the motivation of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, Maluk teaches identify a particular user of the sub-group, the particular user being identified based at least in part on user data indicating a particular classification; obtain a video feed corresponding to the particular user identified; and present, via a portion of the interactive user interface, the video feed of the particular user, (i.e., section 0089 and 0136 teaches zoom in on a group and marking a user as favorite).

With respect to claim 12, Maluk teaches provide, via the interactive user interface, a first communication window corresponding to a first group of users comprising at least the sub-group of users viewing the live streaming event; receive, via additional user input provided at the interactive user interface, identification information for a second group of users; and provide, via the interactive user interface, a second communication window for exchanging messages between the second group of users, (i.e., section 0089 and 0136 teaches zoom in on a group and marking a user as favorite and locks users or subgroup screen so that it doesn’t get replaced; section 0048 teaches using audience reactions visualizations including videos).

With respect to claim 13, Maluk teaches obtain second images individually depicting a particular user of the second group of users from a plurality of video feeds provided by a plurality of computing devices corresponding to the second group of users; and generate a second graphical representation of the group based at least in part on combining the second images of the second group of users, the  second graphical representation being generated using the second images to depict the second group of users as if they were physically collocated within the second graphical representation, (i.e., section 0089 and 0136 teaches zoom in on a group and marking a user as favorite and locks users or subgroup screen so that it doesn’t get replaced). Maluk discloses the claimed subject matter as discussed above except obtained from the additional video feeds.  However, Pacor teaches obtained from the additional video feeds, (i.e., section 0027 teaches each end user may share different perspectives of the live event with other spectators which teaches images obtained from video feeds; section 0028 teaches it can include a replay).  Therefore, the limitations of claim 10 are rejected in the analysis and with the motivation of claim 1 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 17, Maluk teaches wherein the collective audio output is determined based at least in part on audio feeds obtained from at least two computing devices of the sub-group of participants, (i.e., section 0089 and 0136 teaches zoom in on a group and marking a user as favorite and locks users or subgroup screen so that it doesn’t get replaced; section 0048 teaches using audience reactions visualizations including videos; section 0117-0118 and 0122 teaches changes to visual indicator based on level of reaction; section 0053 teaches audio broadcast).

With respect to claim 19, Maluk teaches receiving, via the interactive user interface, additional user input provided during the playback of the live streaming event, the additional user input indicating selection of the user interface element associated with the sub-group; and in accordance with receiving the additional user input during the playback of the live streaming event, presenting a particular graphical representation of the plurality of graphical representations generated from the video feeds corresponding to the sub-group, (i.e., section 0117-0118 and 0122 teaches changes to visual indicator based on level of reaction). Maluk teaches receiving, via the interactive user interface, subsequent user input indicating an interaction with the graphical representation; and in response to receiving the subsequent user input, presenting, via the interactive user interface, a different view of the graphical representation, the different view comprising a zoomed-in view of the graphical representation, (i.e., section 0048 teaches using audience reactions visualizations including videos; section 0117-0118 and 0122 teaches changes to visual indicator based on level of reaction; section 0089 and 0136 teaches zoom in on a group and marking a user as favorite and locks users or subgroup screen so that it doesn’t get replaced).  Maluk discloses the claimed subject matter as discussed above except storing the video feeds corresponding to the sub-group during the live stream event; subsequent playback; during the subsequent playback of the live streaming event; generated from the video feeds corresponding to the sub-group.  However, Pacor teaches storing the video feeds corresponding to the sub-group during the live stream event; subsequent playback, (i.e., section 0027 teaches each end user may share different perspectives of the live event with other spectators which teaches images obtained from video feeds; section 0028 teaches it can include a replay; section 0065 teaches storing video data).  Pacor teaches during the subsequent playback of the live streaming event, (i.e., section 0027 teaches each end user may share different perspectives of the live event with other spectators which teaches images obtained from video feeds; section 0028 teaches it can include a replay; section 0065 teaches storing video data).  Pacor teaches generated from the video feeds corresponding to the sub-group, (i.e., section 0027 teaches each end user may share different perspectives of the live event with other spectators which teaches images obtained from video feeds; section 0028 teaches it can include a replay; section 0065 teaches storing video data) in order to automatically buffer and display video feeds associated with a live event or replays(abstract).  Therefore, based on Maluk in view of Pacor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Pacor to the system of Maluk in order to automatically buffer and display video feeds associated with a live event or replays. 

With respect to claim 21, Basalamah further teaches wherein combining the combination of corresponding images obtained from the respective video feeds to generate the graphical representation further comprises: identifying, from a first video feed of the respective video feeds of the sub-group of users, a first portion of a first image of the first video feed, the first portion of the first image depicting a first user's face; identifying, from a second video feed of the respective video feeds of the sub- group of users, a second portion of a second image of the second video feed, the second portion of the second image depicting a second user's face, wherein generating the graphical representation of the sub-group comprises combining: 1) the first portion of the first image obtained from the first video feed and comprising the first user's face, with 2) the second portion of the second image obtained from the second video feed and comprising the second user's face, (i.e., figure 7a; and section 0051 teaches generating a group image with individual users pictures).  Therefore, the limitations of claim 21 are rejected in the analysis and with the motivation of claim 1 above, and the claim is rejected on that basis.


With respect to claim 22, Basalamah further teaches prior to generating the graphical representation of the sub-group, cropping the first portion of the first image of the first video feed to isolate the first user's face; and prior to generating the graphical representation of the sub-group, cropping the second portion of the second image of the second video feed to isolate the second user's face, (i.e., figure 7a; and section 0051 teaches generating a group image with individual users pictures).  Therefore, the limitations of claim 22 are rejected in the analysis and with the motivation of claim 1 above, and the claim is rejected on that basis.

With respect to claim 23, Basalamah further teaches removing respective backgrounds of the first image and the second image prior to combining the first portion of the first image comprising the first user's face and the second portion of the second image comprising the second user's face, (i.e., figure 7a; and section 0051 teaches generating a group image with individual users pictures).  Therefore, the limitations of claim 22 are rejected in the analysis and with the motivation of claim 1 above, and the claim is rejected on that basis.

Claims 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maluk et al. (US 20160198223 A1) in view of Pacor et al. (US 20140150042 A1) in view of Basalamah et al. (US 20160093020 A1) in view of Sabo (US 11245947 B1).

With respect to claim 9, Maluk, Pacor and Basalamah disclose the claimed subject matter as discussed above except present a visual indicator indicating a number of participants of the sub-group. However, Sabo teaches present a visual indicator indicating a number of participants of the sub-group, (i.e., col. 12 last paragraph – col. 13 first paragraph teaches pov indicator showing the number of users in the same time and space). in order to simultaneously capture audio video recordings of an event or scene from varying POV in the same time and space (abstract).  Therefore, based on Maluk in view of Pacor in view of Basalamah in view of Sabo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sabo to the system of Maluk, Pacor and Basalamah in order to simultaneously capture audio video recordings of an event or scene from varying POV in the same time and space.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 18, Maluk teaches monitoring group participation during the live streaming event; and presenting, via the interactive user interface, a subsequent playback of the live streaming event, , (i.e., section 0117-0118 and 0122 teaches changes to visual indicator based on level of reaction). Maluk, Pacor and Basalamah disclose the claimed subject matter as discussed above except storing changes in the number of participants of the sub-group during the live streaming event based at least in part on the monitoring; wherein the changes in the number of participants of the subgroup are visually presented as part of the subsequent playback.  However, Sabo teaches storing changes in the number of participants of the sub-group during the live streaming event based at least in part on the monitoring; wherein the changes in the number of participants of the subgroup are visually presented as part of the subsequent playback, (i.e., col. 12 last paragraph – col. 13 first paragraph teaches pov indicator showing the number of users in the same time and space). in order to simultaneously capture audio video recordings of an event or scene from varying POV in the same time and space (abstract). Therefore, based on Maluk in view of Pacor in view of Basalamah in view of Sabo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sabo to the system of Maluk, Pacor and Basalamah in order to simultaneously capture audio video recordings of an event or scene from varying POV in the same time and space.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447